Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 2004, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
*715In 1991, claimant established a corporation for the purpose of providing computer consulting services and acted as its president and sole shareholder. He worked as a consultant for various clients of the corporation, which paid him a monthly salary. His last consulting assignment ended in October 2003. Although he did not dissolve the corporation, claimant filed for unemployment insurance benefits on November 18, 2003. The Unemployment Insurance Appeal Board ultimately concluded that claimant was ineligible to receive benefits because he was not totally unemployed. Claimant now appeals.
We affirm. It is well settled that a principal of a corporation will not be considered totally unemployed even if the corporation is inactive and the principal’s activities on behalf of it are minimal, so long as the principal stands to gain financially from its continued operation (see Matter of Dolcater [Commissioner of Labor], 307 AD2d 583, 584 [2003]; Matter of Rosenberg [Commissioner of Labor], 307 AD2d 506, 507 [2003]). Here, claimant performed activities on behalf of the corporation and continued to benefit from its existence even after he filed his unemployment insurance claim. Claimant paid corporate taxes, established a forwarding address for corporate mail, made arrangements for filing corporate tax returns and even wrote himself a salary check. Indeed, claimant admitted that he had not dissolved the corporation because he might obtain more business from other clients. In view of the foregoing, substantial evidence supports the Board’s denial of benefits on the basis that claimant was not totally unemployed.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.